                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY RENE SANDERS,                                 Case No. 18-cv-01558-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO
                                   9              v.                                         SUPPLEMENT AMENDED HABEAS
                                                                                             PETITION
                                  10     FRED FOLK,
                                                                                             Re: Dkt. No. 21
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Ricky Rene Sanders was convicted in 2014 in San Mateo County Superior Court of 44 counts

                                  14   of robbery and other crimes committed during eleven different robberies/attempted robberies at ten

                                  15   different stores over a six-month period. Eventually, he filed this action seeking a writ of habeas

                                  16   corpus pursuant to 28 U.S.C. § 2254. The court has ordered respondent to show cause by May 10,

                                  17   2019, why a writ of habeas corpus should not be granted as to certain claims in Sanders’ amended

                                  18   habeas petition. Docket No. 20.

                                  19          In addition to being prosecuted in San Mateo County Superior Court (the “San Mateo case”),

                                  20   Sanders was more recently prosecuted in Santa Clara County Superior Court for robberies that, as

                                  21   this court understands the situation, are different robberies than those at issue in the San Mateo case.
                                       Following a jury trial in Santa Clara County Superior Court (the “Santa Clara case”) in May 2018,
                                  22
                                       Sanders was convicted of one count of robbery and acquitted of four counts of robbery.
                                  23
                                              This matter is now before the court for consideration of Sanders’ motion to supplement his
                                  24
                                       amended habeas petition with “new evidence” from the Santa Clara case. Docket No. 21. The “new
                                  25
                                       evidence” he wants to present from the Santa Clara case includes photo lineups, fingerprint
                                  26
                                       comparison cards, a DNA analysis report, and jury questions. He also attaches a copy of a motion
                                  27
                                       for new trial from the Santa Clara case. Docket No. 21-1 at 8.
                                  28
                                   1          Upon due consideration, the court DENIES Sanders’ motion for leave to supplement his

                                   2   amended habeas petition. Docket No. 21. The motion fails to show that the events and results in

                                   3   the Santa Clara case have any material bearing on the amended habeas petition challenging the

                                   4   conviction in the San Mateo case. Sanders fared better in the Santa Clara case, but that does not

                                   5   show the relevance of the evidence from that case to the San Mateo case as there apparently were

                                   6   different crimes at issue and different evidence presented in these two trials occurring four years

                                   7   apart. He does not show that the “new evidence” from the Santa Clara case should have been

                                   8   pursued or would have been admissible in the San Mateo case. (For example, Sanders does not

                                   9   explain how fingerprints from the robberies at issue in the Santa Clara case mattered in the San
                                       Mateo case, nor does he state that inculpatory fingerprint evidence was even presented in the San
                                  10
                                       Mateo case.) Sanders also fails to connect any of the “new evidence” he wants to present to any
                                  11
                                       particular federal constitutional claim as to which this court issued the order to show cause.
                                  12
Northern District of California
 United States District Court




                                       Evidence without any connection to a particular legal claim is not relevant. If Sanders wants to
                                  13
                                       allege one or more new federal constitutional claims based on the “new evidence,” he can file a
                                  14
                                       motion to amend, but the evidence otherwise appears to have no purpose in this action.
                                  15
                                              The court also is concerned that Sanders may misunderstand the scope of the present action.
                                  16
                                       If Sanders wants to challenge in federal court the conviction from the Santa Clara case, he must file
                                  17
                                       a new petition for writ of habeas corpus (that will be assigned a new case number and will proceed
                                  18
                                       separately from this action) after he exhausts state court remedies for any claims that he wishes to
                                  19
                                       present in such a petition for writ of habeas corpus. In essence, a prisoner must file a separate action
                                  20
                                       to challenge every separate judgment of conviction. The court will not entertain any claims about
                                  21
                                       violations of Sanders’ federal constitutional rights in the Santa Clara case in this habeas action
                                  22
                                       because this habeas action is limited to the conviction/sentence in the San Mateo case.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: April 15, 2019
                                  25
                                                                                         ______________________________________
                                  26                                                     SUSAN ILLSTON
                                                                                         United States District Judge
                                  27

                                  28
                                                                                          2
